Wade, C. J.
Under the particular facts in this case and in the light of the entire charge of the court, and considering further that no timely written request was made for any fuller or liiore specific charge than was given, there is no substantial merit in any of the assignments of error which complain of the admission of testimony, of certain excerpts from the charge of the court, and of the failure by the court to give other instructions. The evidence authorized the verdict, and the trial . judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and, Lulce, JJ., coneur.